DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 13, 2021 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 1, 11, and 18. 

Response to Arguments
Applicant’s arguments filed on January 13, 2021 with respect to amended claims have been considered but they are deemed moot in view of the new grounds of rejection (see 103 rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 4, 9-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll et al. (U.S. Patent Application Publication No.: US 2016/0028767 A1 / or “Ripoll” hereinafter) in view of Cowan et al. (NPL: StackGuard: Automatic Adaptive Detection and Prevention of Buffer-Overflow Attacks /or “Ozdoganoglu” hereinafter).
	
Regarding claim 1, Ripoll discloses “A computer comprising” (Para 0002: invention relates to electrical computers and digital processing systems for stack based buffer-overflow-type security attacks): 
“a memory; and a processor programmed to execute instructions stored in the memory” (Para 0069: processor and saving in memory are disclosed), 
“the instructions including identifying a function in a binary file, assigning one of a plurality of classifications to the function” (Para 0065-71 and Fig. 6-11: different types of functions are disclosed),
“determining that the function requires stack cookie protection based at least in part on the classification assigned to the function” (Para 0065-71 and Fig. 6-11: different types of functions are disclosed and determined where a function canary i.e., “cookie” protection is required by updating or not updating the function canary),
	But Ripolli fails to specially disclose determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection. 
However, Cowan discloses “determining that the function does not incorporate stack cookie protection” (Cowan, Section 3.1: lines 5-7: checks for canary i.e., cookie. See also, Section 3.1: lines 21-25), 
“updating the function to incorporate stack cookie protection, resulting in an updated function” (Cowan, Section 3.1: lines 31-35: additional instruction is added to the function prologue and epilogue i.e., “updating the function”), 
“and compiling source code with the updated function, resulting in an updated binary file” (Cowan, Section 3.1: lines 31-35:27-31, the changes are compiled. See also, Abstract: 12-18, StackGruad recompiles privileged programs i.e., changes to functions).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection of Cowan to the Method for Preventing Information Leaks on the Stack Smashing Protector Technique of Ripoll in order to compile programs changes with StackGuard and the ordinary person skilled in the art would have been motivated to combine to make the program safe from buffer overflow attack (Cowan, Section: Introduction, Para 6).


wherein assigning one of a plurality of classifications to the function includes assigning a first classification or a second classification to the function” (Para 0065-71 and Fig. 6-11: different types of functions are classified).

Regarding claim 3, in view of claim 2, Ripoll discloses “wherein determining that the function requires stack cookie protection includes determining that the function requires stack cookie protection as a result of determining that the function is assigned the first classification” (Para 0065: a type 1 function requiring reference a canary renewal i.e., “cookie protection”).

Regarding claim 4, in view of claim 2, Ripoll discloses “the instructions further comprising determining that the function does not require stack cookie protection as a result of determining that the function is assigned the second classification” (Para 0066: a type 2 function “…destination function of the non-local-jump 702 can be any function 704 which none of its return-reachable 705 functions check the frame-canary value. Therefore, the functions that check the old frame-canary 701, 706 must not return 708, 707”. Therefore, does not require cookie protection).

Regarding claim 9, in view of claim 2, Ripoll discloses “wherein the second classification is assigned to the function as a result of determining that the function is not vulnerable to stack overflow” (Para 0066: a type 2 function “…destination function of the non-local-jump 702 can be any function 704 which none of its return-reachable 705 functions check 

Regarding claim 10, in view of claim 2, Ripoll discloses “wherein the second classification is assigned to the function as a result of determining that the function contains a stack protection attribute” (Para 0066: a type 2 function “…destination function of the non-local-jump 702 can be any function 704 which none of its return-reachable 705 functions check the frame-canary value. Therefore, the functions that check the old frame-canary 701, 706 must not return 708, 707”. Therefore, does not require cookie protection).

Regarding claim 11, Ripoll discloses “A method comprising” (Abstract: method is disclosed): 
“identifying a first function and a second function in a binary file” (Para 0065-71 and Fig. 6-11: different types of functions are disclosed); 
“assigning a first classification to the first function; assigning a second classification to the second function” (Para 0065-71 and Fig. 6-11: different types of functions are classified); 
“determining that the first function requires stack cookie protection as a result of the first function being assigned the first classification” (Para 0065: a type 1 function requiring reference a canary renewal i.e., “cookie protection”); 
“determining that the second function does not require stack cookie protection as a result of the second function being assigned the second classification” (Para 0066: a type 2 function “…destination function of the non-local-jump 702 can be any function 704 which none of its return-reachable 705 functions check the frame-canary value. Therefore, the functions that check 
	But Ripolli fails to specially disclose determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection. 
However, Cowan discloses “determining that the first function does not incorporate stack cookie protection” (Cowan, Section 3.1: lines 5-7: checks for canary i.e., cookie. See also, Section 3.1: lines 21-25);
“updating the first function to incorporate stack cookie protection, resulting in an updated first function” (Cowan, Section 3.1: lines 31-35: additional instruction is added to the function prologue and epilogue i.e., “updating the function”); 
“and compiling source code with the updated first function, resulting in an updated binary file” (Cowan, Section 3.1: lines 31-35:27-31, the changes are compiled. See also, Abstract: 12-18, StackGruad recompiles privileged programs i.e., changes to functions).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection of Cowan to the Method for Preventing Information Leaks on the Stack Smashing Protector Technique of Ripoll in order to compile programs changes with StackGuard and the ordinary person skilled in the art would have been motivated to combine to make the program safe from buffer overflow attack (Cowan, Section: Introduction, Para 6).

wherein the second classification is assigned to the second function as a result of determining that the second function is not vulnerable to stack overflow” (See rejection of claim 9).

Regarding claim 17, in view of claim 11, Ripoll discloses “wherein the second classification is assigned to the second function as a result of determining that the second function contains a stack protection attribute” (See rejection of claim 10).

Regarding claim 18, Ripoll discloses “A computer comprising” (Para 0002: invention relates to electrical computers and digital processing systems for stack based buffer-overflow-type security attacks):  
“a memory; and a processor programmed to execute instructions stored in the memory” (Para 0069: processor and saving in memory are disclosed),
 “the instructions including identifying a first function and a second function in a binary file, assigning a first classification to the first function, assigning a second classification to the second function” (Para 0065-71 and Fig. 6-11: different types of functions are disclosed),
“determining that the first function requires stack cookie protection as a result of the first function being assigned the first classification n” (Para 0065: a type 1 function requiring reference a canary renewal i.e., “cookie protection”).
 “and determining that the second function does not require stack cookie protection as a result of the second function being assigned the second classification” (Para 0066: a type 2 function “…destination function of the non-local-jump 702 can be any function 704 which none of its return-reachable 705 functions check the frame-canary value. Therefore, the functions that 
	But Ripolli fails to specially disclose determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection. 
However, Cowan discloses “determining that the first function does not incorporate stack cookie protection” (Cowan, Section 3.1: lines 5-7: checks for canary i.e., cookie. See also, Section 3.1: lines 21-25),
“updating the first function to incorporate stack cookie protection, resulting in an updated first Page 5 of 9Response Submitted January 13, 2021Docket No. 50417-US-PAT(01287-0003) App. No. 16/129,313 function” (Cowan, Section 3.1: lines 31-35: additional instruction is added to the function prologue and epilogue i.e., “updating the function”), 
“and compiling source code with the updated first function, resulting in an updated binary file” (Cowan, Section 3.1: lines 31-35:27-31, the changes are compiled. See also, Abstract: 12-18, StackGruad recompiles privileged programs i.e., changes to functions).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection of Cowan to the Method for Preventing Information Leaks on the Stack Smashing Protector Technique of Ripoll in order to compile programs changes with StackGuard and the ordinary person skilled in the art would have been motivated to combine to make the program safe from buffer overflow attack (Cowan, Section: Introduction, Para 6).

wherein the second classification is assigned to the second function as a result of determining one of: the second function is not vulnerable to stack overflow; and the second function contains a stack protection attribute” (See rejection of claims 9-10).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll in view of Cowan and in further view of Chambers et al. (U.S. Patent No.: US 6,427,234 B1 / or “Chambers” hereinafter).
	


Cowan discloses determining whether the cookie protection exist if not then updating the function to include cookie protection and compiling the source code with the updated cookie protection (Cowan, Section 3.1).
But Ripoll and Cowan fail to specially disclose identifying function as a result of “determining that the function has a local character array”.  
However, Chambers discloses “wherein the first classification is assigned to the function as a result of determining that the function has a local character array” (Chambers, Col 19:26-57, a procedure of first type is assigned local variables).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of identifying function as a result of “determining that the function has a local character array” of Chambers to the System of Ripoll and Cowan to create a system where by identifying local variable it is can be used to “…index into the run-time specializer's Caches…” and the ordinary person skilled in the art would have been motivated to combine to “…computes the appropriate caching policy for each static variable” (Chambers: Col 17:11-32).

Regarding claim 6, in view of claim 2, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the function as a result of determining that the function has a local variable address appearing on a right hand side of an assignment or function argument” (Chambers, Col 19:26-57, a procedure of first type is assigned local variables) [See claim 5 for motivation].
wherein the first classification is assigned to the function as a result of determining that the function has a local variable in an array or union containing an array” (Chambers, Col 19:26-57, a procedure of first type is assigned local variables) [See claim 5 for motivation].

Regarding claim 8, in view of claim 2, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the function as a result of determining that the function uses register local variables” (Chambers, Col 19:26-57, a procedure of first type is assigned local variables) [See claim 5 for motivation].

Regarding claim 12, in view of claim 11, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the first function as a result of determining that the first function has a local character array” (See rejection of claim 5).

Regarding claim 13, in view of claim 11, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the first function as a result of determining that the first function has a local variable address appearing on a right hand side of an assignment or function argument” (See rejection of claim 6).



wherein the first classification is assigned to the first function as a result of determining that the first function has a local variable in an array or union containing an array” (See rejection of claim 7).

Regarding claim 15, in view of claim 11, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the first function as a result of determining that the first function uses register local variables” (See rejection of claim 8).

Regarding claim 19, in view of claim 18, Ripoll in view of Cowan in further view of Chambers disclose “wherein the first classification is assigned to the first function as a result of determining one of: the first function has a local character array; the first function has a local variable address appearing on a right hand side of an assignment or function argument; the first function has a local variable in an array or union containing an array; and the first function uses register local variables” (See rejection of claims 5-8).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okhravi et al. (US 2017/0364452 A1) discloses checking existing cookie protection (Para 0063).
Matthews et al. (U.S. Patent Application Publication No.: US 2014/0359773 A1) discloses identifying object code i.e., cookie on the stack and update it and also executing i.e., compiling executable code (Para 0012-0016).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498